Citation Nr: 0912085	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of headaches, currently rated as 
noncompensable.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant had active service from August 1993 to October 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  Headaches are manifested by headaches occurring at most 
three times a week without nausea and vomiting but with some 
light sensitivity; characteristic prostrating attacks 
occurring on an average once a month over the last several 
months are not shown.

2.  The appellant does not have a bilateral hearing loss 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for headaches 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2008).

2.  A hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in June 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examination was adequate.  The examiner reviewed the history, 
established clinical findings and presented reasons for his 
opinion.  

Regarding the appellant's claim for an increased evaluation, 
the appellant is challenging the disability evaluation 
assigned following the grant of service connection.  In 
Dingess, the U.S. Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra. at 490-191.  Thus, VA's duty to notify in 
this case has been satisfied.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

Legal Criteria and Analysis

Evaluation of headaches 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  As will be explained below, the Board concludes that 
a uniform evaluation is warranted for the issue on appeal.   

The appellant's headaches have been evaluated as 
noncompensable under Diagnostic Code 8100, which provides as 
follows: A 50 percent rating for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability; a 30 percent evaluation for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months; a 10 percent for 
characteristic prostrating attacks averaging one in 2 months 
over the last several months; and a 0 percent rating with 
less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

The appellant was afforded a VA compensation and pension 
examination in October 2006.  She reported frontal headaches 
occurring just above the eyes.  The appellant reported 
occasional visual disturbances with the headaches but denied 
nausea, vomiting, photophobia or phonophobia.  The appellant 
reported increased pain associated with the headaches if she 
moves her head quickly in any direction.  She reported that 
her headaches occurred once or twice per week and lasts about 
two hours.  The examiner noted that he did not believe that 
the appellant's headaches were related to her sinuses and 
that the appellant had vascular headaches consistent with 
atypical migraine.  

In another compensation and pension examination conducted in 
October 2006, the appellant reported a history of frontal 
headaches occurring on average three times a week.  The 
examiner noted that although the appellant feels that her 
frontal headaches are related to a sinus problem, there is no 
sinus problem.  The examiner noted that he would suspect that 
the most likely etiology of the appellant's current frontal 
headaches would be tension headaches or headaches of 
myofascial origin.  

The appellant was afforded another VA compensation and 
pension examination in July 2007.  During the examination, 
the appellant reported that she has had headaches since 1994 
and that they are frontal in distribution.  She reported 
headaches once or twice a week that lasts for about three to 
four hours at a time.  It was reported that there was no 
change in vision, nausea and vomiting but some pain behind 
the eye and some light sensitivity was noted.  It was also 
noted that the appellant was sometimes bothered by loud 
noises.  Examination revealed her cranial nerves were intact, 
and stance and coordination were normal.  Headaches were 
diagnosed.  

The appellant seeks a compensable evaluation for headaches.  
To warrant a compensable evaluation the evidence must show 
characteristic prostrating attacks averaging one in 2 months 
over the last several months. 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  

In light of the above, the Board concludes that the 
preponderance of the evidence is against an increased 
evaluation for headaches under Diagnostic Code 8100.  The 
appellant essentially maintains that she should receive a 
higher evaluation for her headaches based on their frequency.  
However, DC Code 8100 requires not just frequent attacks, but 
that these attacks be "prostrating."  The Board notes that 
the appellant has reported that at most she has headaches 
three times a week.  She denied any photophobia, phonophobia, 
nausea or vomiting in October 2006 and reported no change in 
vision, nausea and vomiting but only some pain behind the eye 
and some light sensitivity in July 2007.  While the appellant 
may have headaches on a frequent basis, the evidence is 
against a finding that the attacks are characteristic 
prostrating attacks.  The Board notes that the appellant is 
competent to report her headache symptoms.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  Although the appellant seems to report 
frequent headaches, her descriptions do not appear to show 
characteristic prostrating attacks averaging one per month 
over the last several months.  

The Board recognizes the appellant's assertions that her 
headaches warrant a higher evaluation; however, the lay and 
medical evidence is against a higher evaluation.  In this 
case, no other Diagnostic Code is applicable.  The Board also 
notes that service connection for sinusitis with headaches 
was specifically denied.

The Board has considered whether the issue above should be 
referred to the Director of the Compensation and Pension 
Service or the Under Secretary for Benefits for extra-
schedular consideration under the provisions of 38 C.F.R. § 
3.321(b)(1) (2008).  However, the Board notes that the record 
reflects that the appellant has not required frequent periods 
of hospitalization for her disability and that the 
manifestations of the disability is contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  

Entitlement to service connection for a bilateral hearing 
loss disability 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Certain 
chronic diseases, such as an organic disease of the nervous 
system, may be service connected if manifested to a degree of 
10 percent disabling or more within one year after separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2008). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The appellant seeks service connection for a bilateral 
hearing loss disability, which she believes developed as a 
consequence of service.  However, after careful review of the 
record, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  

The Board observes that the appellant did not engage in 
combat with the enemy.  The appellant has not contended that 
she served in combat and her service personnel records do not 
show that she received any citations or awards for 
participation in combat with the enemy.  See 38 C.F.R. § 
3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.

Service treatment records show that the appellant's 
enlistment examination in June 1993 revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
5
LEFT
0
0
0
5
15

The appellant was afforded a VA compensation and pension 
examination in October 2006.  Examination revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
        
5
5
10
LEFT
5
5
0
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  Hearing 
within normal limits at all test frequencies bilaterally was 
noted.  

In another compensation and pension examination conducted in 
October 2006, it was reported that the appellant indicated 
that she was an aircraft mechanic in service and sustained 
significant noise exposure from jet aircraft, even with ear 
protection.  The appellant denied significant post service 
noise exposure.  She reported that she felt that she had at 
least some degree of hearing loss.  The examiner noted that 
the audiogram conducted earlier in the month revealed 
completely normal audiometric thresholds present from 250 Hz 
through 8000 Hz.  The examiner further noted that speech 
reception threshold scores and word recognition scores were 
perfect.  The examiner noted that although the appellant felt 
that she has hearing loss possibly related to acoustic 
trauma, it should be noted that she has completely normal 
audiometric thresholds recorded at all frequencies tested.  
The examiner noted that since the appellant has completely 
normal hearing, there can be no basis for any nexus between 
military acoustic trauma and hearing loss.  

In light of the above, the Board finds that service 
connection for a bilateral hearing loss disability is not 
warranted.  Although the appellant complains of hearing loss, 
the record establishes that she does not have a hearing loss 
disability in accordance with VA regulation.  See 38 C.F.R. 
§ 3.385 (mandating that impaired hearing will be considered a 
disability when auditory thresholds reach 40 decibels or 
greater; or when at least three frequency readings are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent).  As shown 
above, the VA audiological evaluation revealed that the 
appellant's hearing acuity was not a disability as defined by 
38 C.F.R. § 3.385.  

For veterans, basic entitlement to disability compensation 
derives from two statutes, 38 C.F.R. §§ 1110 and 1131- - the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the words: 
"For disability resulting from personal injury suffered of 
disease contracted in the line of duty. . . ." 38 U.S.C. §§  
1110, 1131 (2005).  Thus, in order for the appellant to 
qualify for entitlement to compensation under those statutes, 
he/she must prove the existence of a disability, and one that 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Here, there is no disability.  

At this time, there is no competent evidence that the 
appellant has a bilateral hearing loss disability.  Although 
she is competent to report a decrease in acuity, the 
existence of disability is determined by specific testing and 
outside the competence of a layman.  Since the appellant does 
not meet the criteria of a disability, it necessarily follows 
that such was not manifest to a compensable degree.  In the 
absence of a current disability, service connection for a 
hearing loss disability may not be granted.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service 
connection is denied.  


ORDER

A compensable evaluation for headaches is denied.  

Service connection for a bilateral hearing loss disability is 
denied.  


REMAND

The record establishes that service connection for sinusitis 
with headaches was specifically denied in 2006 rating 
decision.  In the form 9, the appellant again referenced 
sinusitis.  The statement of the appellant is sufficiently 
broad so as to constitute a notice of disagreement in regard 
to the issue of entitlement to service connection for 
sinusitis.

Therefore, the case is remanded for the following.

The AOJ shall issue a statement of the 
case in regard to the issue of 
entitlement to service connection for 
sinusitis.  (Unless the issue is the 
subject of a substantive appeal, the 
issue is not ripe for further appellate 
consideration.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


